




SUPPLEMENT NO. 2 TO AMENDED, RESTATED AND CONSOLIDATED BOND GUARANTEE AGREEMENT
dated as of November 18, 2014 (the “Supplement”) by and between the UNITED
STATES OF AMERICA (the “Government”), acting through the Rural Utilities
Service, a Rural Development agency of the United States Department of
Agriculture, and its successors and assigns (“RUS”); and NATIONAL RURAL
UTILITIES COOPERATIVE FINANCE CORPORATION, a cooperative association existing
under the laws of the District of Columbia (the “Borrower”).
        
RECITALS


1. The Borrower and RUS are parties to that certain Amended, Restated and
Consolidated Bond Guarantee Agreement, dated as of December 13, 2012, as
supplemented by Supplement No. 1 dated as of November 21, 2013, pursuant to
which RUS has agreed to issue guarantees of certain Bonds, as contemplated by
Section 313A of the RE Act, upon the terms and subject to the conditions
provided therein (the “Original Agreement”). Capitalized terms that are not
defined herein shall have the meanings assigned to them in the Original
Agreement.
2. On February 12, 2014, the Borrower applied to RUS, in accordance with Section
313A of the Act and the Regulations, for RUS to guarantee an eighth loan from
FFB to the Borrower, the proceeds of which would be used by the Borrower to fund
new Eligible Loans or to refinance existing debt instruments of the Borrower
used to fund Eligible Loans.
3. FFB is willing to make a loan to the Borrower in the aggregate principal
amount of up to $250,000,000.00 upon the terms and subject to the conditions set
forth in that certain Series H Bond Purchase Agreement, dated as of November 18,
2014, by and among FFB, the Borrower and RUS, as the same may be amended,
supplemented, consolidated or restated from time to time in accordance with the
terms thereof (the “Series H Bond Purchase Agreement”), and upon the terms and
subject to the conditions set forth in the Series H Future Advance Bond issued
by the Borrower to FFB and dated as of the date hereof (the “Series H Bond”).
4. RUS has determined that the Borrower is eligible for guarantees under Section
313A of the RE Act and is willing to issue its guarantee of the Series H Bond
(the “Section H Guarantee”) upon the terms and subject to the conditions set
forth in the Original Agreement.
NOW, THEREORE, in consideration of the mutual agreements herein contained, RUS
and the Borrower agree as follows:
SECTION 1. Recitals. The foregoing recitals are incorporated into the Original
Agreement by reference.






--------------------------------------------------------------------------------




SECTION 2. Definitions.
A.
The following definitions will be added to Section 1.1 of the Original
Agreement:

“Series H Bond” shall have the meaning given to that term in the recitals
hereto.
“Series H Bond Purchase Agreement” shall have the meaning given to that term in
the recitals hereto.
“Series H Guarantee” shall have the meaning given to that term in the recitals
hereto.
B.
The following definitions shall be amended as indicated below:

“Bonds” shall mean the Original Bonds, the Series F Bond, the Series G Bond and
the Series H Bond dated as of November 18, 2014.
“Bond Purchase Agreement” shall mean the Original Bond Purchase Agreements, the
Series F Bond Purchase Agreement, the Series G Bond Purchase Agreement and the
Series H Bond Purchase Agreement dated as of November 18, 2014.
SECTION 3. Conditions Precedent to the Issuance of the Series H Guarantee. The
obligation of RUS to enter into this Supplement and to issue the guarantee of
the Series H Bond pursuant to the terms hereof is subject to the satisfaction of
the conditions precedent listed in Section 3.1 of the Original Agreement unless
and until such conditions have been satisfied or waived in writing.
SECTION 4. Prior Representation of RUS. The representation made by RUS in
Section 8.1 of the Original Agreement is true and correct as of the date hereof.
SECTION 5. Prior Representations of the Borrower. All representations made by
the Borrower in Section 8.2 of the Original Agreement are true and correct as of
the date hereof.
SECTION 6. Incorporation; Inconsistency with Original Agreement. Except as
otherwise amended or modified herein, the terms, conditions and provisions of
the Original Agreement are incorporated herein by reference as if set forth in
full herein and remain in full force and effect. In the event of any conflict or
inconsistency between the terms of this Supplement and the Original Agreement,
the terms of this Supplement shall control. Nothing in this Supplement shall,
however, eliminate or modify any special condition, special affirmative covenant
or special negative covenant, if any, specified in the Original Agreement.






--------------------------------------------------------------------------------




SECTION 7. GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE UNITED STATES OF AMERICA, TO THE
EXTENT APPLICABLE, AND OTHERWISE THE LAWS OF THE DISTRICT OF COLUMBIA.


[Remainder of This Page Intentionally Left Blank]




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each party hereto has caused this Agreement to be executed
by an authorized officer as of the day and year first above written.


UNITED STATES OF AMERICA, acting
through the Administrator of the Rural Utilities Service


By:
/s/ JASPER SCHNEIDER                                 Title:    Administrator of
the Rural Utilities
Service






NATIONAL RURAL UTILITIES
COOPERATIVE FINANCE CORPORATION, as the Borrower


By:
_____________________________                                            Title:
Governor and
Chief Executive Officer




































































--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each party hereto has caused this Agreement to be executed
by an authorized officer as of the day and year first above written.


UNITED STATES OF AMERICA, acting
through the Administrator of the Rural Utilities Service


By:
_____________________________                                    
Title:    Administrator of the Rural Utilities
Service






NATIONAL RURAL UTILITIES
COOPERATIVE FINANCE CORPORATION, as the Borrower


By:
/s/ SHELDON C. PETERSEN                                            Title:
Governor and
Chief Executive Officer




